t c memo united_states tax_court whistleblower 19860-15w petitioner v commissioner of internal revenue respondent docket no 19860-15w filed date sealed for petitioner ashley m bender and richard l hatfield for respondent memorandum opinion kerrigan judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent filed the motion to dismiss on the ground that the information forming the basis for petitioner’s claim relates to 1the name of petitioner’s counsel has been omitted in furtherance of protecting petitioner’s identity information that petitioner provided to respondent before the effective date of sec_7623 unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times background the following facts are drawn from the parties’ pleadings and motion papers including the affidavits and exhibits attached thereto the background is stated solely for purposes of ruling on the pending motion to dismiss and is not a finding of facts petitioner’ sec_2013 submission on date the internal_revenue_service irs whistleblower office wbo received a form_211 application_for award for original information dated date and signed by petitioner the form_211 identified both taxpayer and an investment promoter as tax violators and referenced information that petitioner had provided to the irs in date petitioner reported on this form that the violation had been reported on april and 2the court granted petitioner’s motion to proceed anonymously when referring to petitioner we will employ the masculine pronoun and possessive adjective without intending to create any implications concerning petitioner’s gender we will use the term taxpayer to refer to the u s taxpayer who was the primary subject of petitioner’s award claim attached to the form_211 were copies of three letters dated april and that petitioner sent to the irs criminal_investigation_division cid in philadelphia pennsylvania the letters identified taxpayer the promoter and several other individuals and entities as the major participants in a complicated transaction implemented for the sole purpose of allowing taxpayer to avoid substantial federal_income_tax liability also attached to the form_211 were a copy of a court filing from a lawsuit filed by taxpayer and an agreement between the promoter and the department of justice doj the form_211 and the attached cover letter referenced proceeds collected as a result of actions taken against taxpayer and the promoter purportedly on the basis of the information petitioner submitted specifically on the form_211 petitioner asserted that the irs and the u s government had received payments from taxpayer and the promoter petitioner did not submit any new information regarding tax violations with the form_211 and did not indicate whether or how petitioner had interacted with the irs in or afterwards the wbo assigned an analyst to evaluate petitioner’s claim on the form_211 the analyst identified petitioner’s claim as ineligible for a mandatory award_determination under sec_7623 because the information provided in the letters was provided to the irs before the effective date of that code provision the analyst considered whether petitioner’s claim could still be eligible for a discretionary award under sec_7623 the analyst researched petitioner’s claim to determine whether the irs had ever used any of the information petitioner provided in the letters the analyst determined that the irs had conducted an examination for taxpayer which concluded in early but the analyst could not find any evidence that petitioner’s information was used in connection with that examination the analyst attempted to find taxpayer 1’s examination file but found that the file had been destroyed pursuant to established document destruction procedures the analyst was unable to find any irs employee who had participated in the examination or who could otherwise confirm petitioner’s involvement in any_action against taxpayer the analyst concluded that the irs was already aware of and had been actively investigating the tax violations petitioner reported prior to petitioner’s submission of the letters approval to investigate the promoter was given in the promoter provided the name of taxpayer in early before petitioner’ sec_2002 submissions in a determination_letter dated date the wbo informed petitioner that his claim had been denied the letter stated in part that the information you provided did not result in the collection of any proceeds on date petitioner filed with this court a petition for whistleblower action under code sec_7623 after the filing of the petition respondent discovered that a claim file had been opened previously with respect to the information that petitioner provided in date respondent discovered that petitioner’s claim for an award had been denied in the wbo had not yet been established at the time that petitioner’s earlier submissions were received and his claim at that time was handled by an informants’ claims coordinator within the irs’ small_business_self-employed_division on the form_211 petitioner did not mention any prior claim submissions at the time she determined to deny petitioner’s claim in the wbo analyst who evaluated the form_211 was not aware of any earlier submissions in connection with petitioner’s information petitioner’s earlier submissions on date petitioner submitted a form_211 to the irs service_center in austin texas on that form petitioner wrote the name of taxpayer as the name of taxpayer who committed the violation and referenced the information that petitioner had provided to cid in the letters petitioner attached copies of the letters to the form_211 on date he received a letter from the irs midstates region office in memphis tennessee verifying that the form_211 had been received and was being evaluated in date an irs agent contacted petitioner seeking further information about the tax_shelter scheme and the participants that petitioner had identified in the letters the irs agent had reviewed the information that petitioner provided in and requested that he provide any additional documents or details that he had available regarding the tax_shelter scheme in date petitioner prepared with the assistance of an attorney additional form sec_211 which petitioner mailed directly to the irs agent on each of the form sec_211 petitioner provided the name of a different participant in the tax_shelter scheme as the name of taxpayer who committed the violation and on each form_211 he referred the recipient to the information that he had provided in the letters all but one of the alleged tax violators named on the form sec_211 were individuals or entities that petitioner had identified previously in the letters on one of the form sec_211 petitioner wrote the name of an entity affiliated with the promoter that he had not identified specifically in the letters in a cover letter attached to the form sec_211 petitioner’s attorney wrote that the form sec_211 were intended to solidify any prior form_211 submission and to clarif y the taxpayers identified or alluded to in prior submissions dating back to date in date petitioner met with officials from the irs and the doj to discuss his knowledge of the tax_shelter scheme at this meeting petitioner provided the remaining documentation that he had in his possession and answered questions from irs and doj officials about all of the information and materials that he had submitted relating to the tax_shelter scheme petitioner described this meeting as the memory dump and testified that the irs and doj officials wanted to quiz me on everything that i had turned in and everything that i knew about any of it in detail following this meeting petitioner personally never had communication one on one with the irs or with the doj attorneys in a letter dated date the irs informed petitioner that his claim file had been transferred from the memphis regional_office to the irs service_center in ogden utah and that he should direct future inquiries regarding the status of his claim to the ogden campus a letter sent from the ogden campus dated date confirmed that the ogden campus had received petitioner’s claim file and informed him that his claim had been assigned a new claim number on date petitioner sent a letter to the ogden campus that requested a formal update on his claim in the letter petitioner requested that his claim be expedited and a decision reached regarding early settlement of my claim on date the ogden campus received from petitioner’s attorney additional copies of the and form sec_211 a cover letter attached to these copies stated we understand that your file information may be incomplete in two letters dated august and date the irs informed petitioner that his claim was still open and under active consideration on date petitioner’s attorney sent a letter following up on petitioner’s request for ‘early payout’ date letter the date letter represented that petitioner’s request for an early payout was on the basis of the materiality of the submissions previously provided to the irs and then later supplemented plus the amount of taxes collected by and through the irs’ abusive_tax_shelter settlement initiatives petitioner’s attorney attached to the date letter a copy of a court filing from a lawsuit brought against the promoter that petitioner had identified in the letters on date petitioner’s attorney sent another letter following up on petitioner’s request for an early payout petitioner’s attorney sent a copy of this letter to the director of the newly formed wbo in a letter dated date the irs informed petitioner that his claim was still under consideration on date the irs issued a determination_letter informing petitioner that his claim for an award had been denied the letter stated that the information that petitioner provided did not meet irs criteria for a reward the letter did not state any more specific reason for the denial of petitioner’s claim in a letter dated date petitioner requested that the wbo reconsider his claim the wbo determined not to reopen petitioner’s claim on date petitioner submitted a completed form_911 application_for taxpayer_assistance_order to the office_of_the_taxpayer_advocate on the form_911 petitioner requested reconsideration evaluation of all form sec_211 submitted inclusive of supplemental form sec_211 identifying other participants in the tax_shelter scheme the record contains no evidence of any_action or determination made with respect to petitioner’s form_911 discussion the secretary has long had the discretion to pay awards to persons who provide information that aids in detecting underpayments of tax or detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws sec_7623 congress enacted the tax relief and health care act of trhca pub_l_no div a sec_406 sec_120 stat pincite to address perceived problems with the discretionary award regime see 142_tc_396 trhca sec_406 amended sec_7623 to require the secretary to pay whistleblower awards under certain circumstances trhca sec_406 sec_120 stat pincite adding to sec_7623 under sec_7623 a whistleblower is entitled to a minimum award of of the collected_proceeds if the commissioner proceeds with administrative or judicial action using information provided in a whistleblower claim trhca also provided for the creation of a new office within the irs the wbo to be primarily responsible for analyzing and investigating all claims submitted by individuals seeking awards for whistleblower information trhca sec_406 sec_120 stat pincite claimants may appeal award 3the award is reduced in certain circumstances see sec_7623 and determinations issued by the wbo by filing a petition in this court and we have jurisdiction to review those determinations trhca sec_406 codified at sec_7623 petitioner contends that the irs’ first determination to deny his claim for an award in was misleading and could not have been a valid ‘determination ’ according to petitioner the subsequent discovery of collected_proceeds from individuals and entities that he had first identified as tax violators in caused him to resubmit his claim to the wbo for a second evaluation in petitioner argues that the individuals responsible for evaluating his claim in wrongfully and prematurely rejected the claim by failing to consider how the information that he had provided was being or would be used against taxpayers other than taxpayer petitioner points to the fact that the irs never assigned separate claim numbers for the form sec_211 and alleges that proper evaluations were never completed with respect to the information that he had provided against the individuals and entities named on those forms petitioner argues that he is entitled to an evaluation of the merits of his claim for an award as it relates to all taxpayers identified on the form sec_211 including the promoter under the terms of the statute our jurisdiction to review whistleblower award determinations is limited to those made on the basis of information provided on or after the date of the enactment of trhca date trhca sec_406 sec_120 stat pincite we have held previously that we have jurisdiction to consider cases in which a whistleblower provided information both before and after the effective date of sec_7623 see 142_tc_396 in that case we held that the determinative issue is whether the whistleblower alleged facts that if proven would establish that the commissioner proceeded against the targets using information that the whistleblower provided after date id pincite petitioner provided most of the information that he had available regarding the tax_shelter scheme and its participants in date viewing the alleged facts in a manner most favorable to petitioner he provided some additional information about the tax_shelter scheme to irs and doj officials during the date meeting we conclude that none of petitioner’s letters or other submissions sent after that time conveyed relevant information that he had not previously provided the only new information that petitioner submitted on or after date was the attachment to the date letter petitioner contends that the letter provided additional information to the irs in the form of the attached court filing even accepting petitioner’s representations about the attachment to the date letter and that the representations in the court filing were true we conclude that this information was not new information that could give this court jurisdiction to consider his claim the letter’s primary purpose was requesting a payout based on the materiality of the submissions previously provided because petitioner provided the information that forms the basis for his claim to an award before the enactment of sec_7623 we lack the authority to review respondent’s determination to deny that claim respondent’s motion to dismiss for lack of jurisdiction will be granted any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
